COXE, District Judge
(orally). The collector classified the importation in question under paragraph 32 of the act of 1897, as an “alizarin assistant, not specially provided for in this act.” The importers insist that it should be classified under section 6 of the same act as an “article manufactured, in whole or in part, not provided for in this act.” The return of the appraiser was the only evidence presented before the board, and upon that return the board were entirely justified in finding that the collector’s classification was correct. Since then, however, evidence has been taken in this court, which is wholly undisputed, and whidh establishes beyond doubt the fact that the collector’s classification is erroneous. Upon the present testimony there can be no pretense that the importation is an alizarin assistant. It is a preparation of tallow, used not as an assistant or as a mordant, but simply for softening cotton cloth.
The decision of the board of appraisers is reversed.